DETAILED ACTION
Response to Amendment
This allowance is in response to amendments filed on 11/17/2021. Claims 1, 3-5, 7-8, and 15 have been amended and claims 2, 9, and 16 have been canceled.  Amendments to claims have been fully considered.
Applicant’s cancellation of claim 2 and amendment to claims 1, 3-5, and 7 are sufficient to overcome the previous rejection of claims 1-7 under 35 U.S.C. 101 as being software per se.  The rejection is hereby withdrawn.
Applicant’s amendments to incorporate the previous identified allowable subject matter from claims 2, 9, and 16, into independent claims 1, 8, and 15, respectively, have placed the claims in condition for allowance.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner has taken the liberty to amend what appears to be a minor oversight in adjusting the dependency of claim 3 when claim 2, upon which is depends, was cancelled by Applicant in the present response. Claim 3 is amended as follows:

Claim 3. (Examiner’s Amendment) The system of claim [[2]] 1, wherein the hardware processor is to calculate the variance of the account based on a similarity between the previous sessions associated with the account.

---------------------------------End of EXMNR AMDT---------------------------------

Allowed Claims
Claims 1, 3-8, 10-15, 17-20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Cutts (U.S. Pat. 8,990,935 B1), teaches replay detection scheme using the capture and comparison of user activity; Burns (U.S. Pat. App. Pub. 2010/0281539 A1), teaches aggregating similarity scores to generate a likelihood score for an entire session; and Albert (U.S. Pat. App. Pub. 2003/0065919 A1), teaches determining a replay attack if a current network session is the same as a reference session and is outside a predetermined window. 
However, Cutts, Burns, and Albert do not anticipate or render obvious the combination set forth in the independent claims 1, 8, and 15 recited as, “… split the current session and the previous sessions into action windows, wherein the hardware processor is to calculate a size of the action windows based on a variance of the account; calculate a window similarity score for each action window of the current session using a pair-wise comparison with action windows of each of the previous sessions; aggregate the window similarity scores to generate a replay likelihood score for the current session with respect to each of the previous sessions… .” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494